Case 2:18-cv-00254-BSJ Document 221 Filed 09/09/20 PageID.8046 Page 1 of 2




Ross C. Anderson (#0109)
LAW OFFICES OF ROCKY ANDERSON
The Judge Building
Eight East Broadway, Suite 450
Salt Lake City, Utah 84111
Telephone: (801) 349-1690
Fax: (801) 349-1682
rocky@andersonlawoffices.org
Attorney for Plaintiff

                 IN THE UNITED STATES DISTRICT COURT
                  DISTRICT OF UTAH, CENTRAL DIVISION

CALVIN DONALD OSTLER, as personal                 PLAINTIFF’S STIPULATED
representative of the Estate of Lisa Marie          MOTION FOR ORDER
Ostler,                                         DISBURSING COST BOND AND
                                                   UNDERTAKING FEE TO
             Plaintiff,                                 PLAINTIFF
v.
                                                    Case No. 2:18-cv-00254-001
HOLLY PATRICE HARRIS, ZACHARY
PAUL FREDERICKSON, TODD ALLAN                          Judge Bruce S. Jenkins
BOOTH, RONALD PAUL SEEWER, JR.,
BRENT LEE TUCKER, and SALT LAKE
COUNTY, a political subdivision of the State
of Utah,

             Defendants.


      Pursuant to DUCivR 67-1(g) Plaintiff, through counsel in this matter,

respectfully requests this Court to order disbursement by the court clerk to Plaintiff

of (a) the $300 cost bond paid on March 22, 2018, deposited by Plaintiff with the
Case 2:18-cv-00254-BSJ Document 221 Filed 09/09/20 PageID.8047 Page 2 of 2




court clerk (receipt no. 4681081037) and (b) the $300 undertaking fee paid on

March 23, 2018, deposited by Plaintiff with the court clerk (receipt no. 4681081039).

      This Motion is based upon the fact that the above-captioned matter was

dismissed pursuant to the parties’ settlement agreement and this Court’s Order of

Dismissal with Prejudice, dated March 16, 2020 [ECF 220]. Defendants, by and through

their counsel, have stipulated to the disbursement.

      Neither the cost bond nor undertaking fee should be subject to early withdrawal

or other penalties and should be released promptly in their full amounts and disbursed

by the court clerk to Plaintiff Calvin Donald Ostler, as personal representative of the

Estate of Lisa Marie Ostler, SSN XXX-XX-XXXX, residing at 1094 W. Greasewood Drive,

Riverton, UT 84065, c/o Ross C. Anderson, Law Offices of Rocky Anderson, 8 East

Broadway, Ste. 450, Salt Lake City, Utah 84111.

      DATED this 9th day of September 2020:
                                                  LAW OFFICES OF ROCKY ANDERSON

                                                  /s/ Ross C. Anderson
                                                  Ross C. Anderson
                                                  Attorney for Plaintiff

Defendants stipulate to the requested disbursements:

OFFICE OF THE SALT LAKE COUNTY DISTRICT ATTORNEY

/s/ Bridget Romano
Bridget Romano
Attorney for Defendants
(Signed by Ross C. Anderson with permission of Bridget Romano)
                                           2
